Case 1:16-cr-00207-SOM Document 138 Filed 07/16/20 Page 1 of 8   PageID #: 1524



                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CR 16-00207-SOM;
                               )          CV 20-00239-SOM-KJM
           Plaintiff(s),       )
                               )          ORDER GRANTING MOTION TO
      vs.                      )          DISMISS § 2255 PETITION AND
                               )          DENYING REQUEST FOR
 WILLIAM CLARK TURNER,         )          CERTIFICATE OF APPEALABILITY
                               )
           Defendant(s).       )
 _____________________________ )

           ORDER GRANTING MOTION TO DISMISS § 2255 PETITION
        AND DENYING REQUEST FOR CERTIFICATE OF APPEALABILITY

              The Government moves to dismiss Defendant William Clark

 Turner’s motion for relief under 28 U.S.C. § 2255.          The

 Government argues that Turner, having completed his term of

 probation before seeking relief under § 2255, does not satisfy

 the requirement in § 2255 that he be “in custody” at the time the

 motion was filed.     This court agrees with the Government that

 Turner is not entitled to relief under § 2255 because he was not

 in custody.    The court grants the motion to dismiss, proceeding

 without a hearing as permitted by Local Rule 7.1(c).

 I.           BACKGROUND

              A jury found Turner guilty of having interfered with a

 flight attendant during a plane ride to Hawaii for a vacation.

 On June 5, 2017, Turner was sentenced to three years of

 probation.    Judgment was entered on June 9, 2017.        Turner

 appealed.    While his appeal was pending, Turner moved for early

 termination of probation.      On January 28, 2019, over the
Case 1:16-cr-00207-SOM Document 138 Filed 07/16/20 Page 2 of 8   PageID #: 1525



 Government’s objection, this court granted the motion.           Turner

 therefore completed his sentence in January 2019.          About a month

 later, on February 27, 2019, the Ninth Circuit affirmed this

 court’s judgment.     The next year, on May 22, 2020, long after the

 Ninth Circuit had issued its mandate, Turner moved in this court

 for relief under § 2255.

 II.          DISCUSSION

              Under § 2255(a), “A prisoner in custody under sentence

 of a court established by Act of Congress claiming the right to

 be released . . . may move the court which imposed the sentence

 to vacate, set aside, or correct the sentence.”          At the time he

 filed his § 2255 motion, Turner was not “in custody under

 sentence” by this court, and there was nothing from which he

 could claim a right to be released.        See United States v. Reves,

 774 F.3d 562, 565 (9th Cir. 2014).       He fails to satisfy the

 statutory prerequisites for seeking relief under § 2255.

              There is no dispute that, had Turner still been on

 probation when he filed his § 2255 motion, he would have been

 deemed to be in custody.      See Maleng v. Cook, 490 U.S. 488, 490-

 91 (1989).    That is, “custody” does not require incarceration and

 may include restrictions on one’s liberty when one is on

 probation.    Nor is anyone disputing that the statutory

 requirement that a movant be in custody applies by its terms only

 to the time of filing, not necessarily to when the motion is


                                      2
Case 1:16-cr-00207-SOM Document 138 Filed 07/16/20 Page 3 of 8   PageID #: 1526



 decided.   See Maleng, 490 U.S. at 491.       The problem for Turner is

 that, when he filed his § 2255 motion in May 2020, he was not

 serving any part of any criminal sentence imposed by this court.

 He had succeeded in having his three-year probation sentence

 reduced such that, for more than a year before he filed his

 § 2255 motion, he was free of all of this court’s constraints on

 his activities and liberty.       Had he not sought early termination

 of probation or had the court declined his request for early

 termination, he would have been on probation until early June

 2020, and he would have been in custody when he filed his § 2255

 motion on May 22, 2020.

            Turner asks this court to nevertheless permit him to

 proceed under § 2255.      He notes that he filed his § 2255 motion

 within the statutory period for filing such motions.            But filing

 within a designated time period does not excuse more fundamental

 deficiencies.    Thus, for example, a party that files an appeal

 within an appeal period set forth in Rule 4 of the Federal Rules

 of Appellate Procedure is not thereby entitled to an appellate

 ruling on the merits if the order appealed from is simply

 nonappealable.    See also Reves, 774 F.3d at 564-65 (noting that

 the custody issue is jurisdictional and so is the first issue

 that must be addressed).

            Turner expresses concern that dismissing his § 2255

 motion on “custody” grounds means that he never had an


                                      3
Case 1:16-cr-00207-SOM Document 138 Filed 07/16/20 Page 4 of 8    PageID #: 1527



 opportunity to seek relief from this court under that statute

 because his “custody” ended while his appeal was pending, and

 this court could not have ordered relief from the judgment under

 § 2255 while the very same judgment was being challenged in the

 Ninth Circuit on direct appeal.       It is not entirely clear that

 Turner could not have filed a § 2255 motion with this court while

 he was in custody (that is, before his probation was terminated),

 but then have asked the court to stay the motion until the appeal

 was completed because he would not otherwise be able to proceed

 under § 2255.    Regardless of whether that was or was not a viable

 avenue open to Turner, what Turner is now asking this court to do

 is to read into the statutory language an exemption from the

 custody requirement for individuals whose sentences are completed

 while their appeals are pending.         Turner cites no authority for

 such a judicial interpolation of a statute.

            The statutory amendment that Turner asks this court for

 is totally at odds with the purpose of the statute.             Section 2255

 represents a codification of the common law writ of habeas

 corpus.   Because § 2255 affords the relief that was formerly

 available through a writ of habeas corpus, § 2255 (e) provides,

 “An application for a writ of habeas corpus in behalf of a

 prisoner who is authorized to apply for relief by motion pursuant

 to this section, shall not be entertained” except in

 circumscribed circumstances.       The incongruity of Turner’s request


                                      4
Case 1:16-cr-00207-SOM Document 138 Filed 07/16/20 Page 5 of 8   PageID #: 1528



 for § 2255 relief after he has completed his probation period is

 made clear by the habeas corpus underpinning for § 2255.

             “Habeas corpus” (Latin for “that you have the body”)

 was a writ “employed to bring a person before a court, most

 frequently to ensure that the person’s imprisonment or detention

 is not illegal.”     Black’s Law Dictionary 854 (Bryan Garner,

 ed.)(11th ed. 2019).    Turner, not being presently imprisoned,

 detained, or even required to comply with any court-ordered

 condition, has no basis for needing to ensure that any custody is

 not illegal.    Just as a habeas corpus proceeding required that a

 person’s liberty be in some way restricted, a § 2255 motion

 requires that the movant be in custody.         Turner was indisputably

 not in custody when he filed his § 2255 motion, and he continues

 to be out of custody.

             Turner asks that, if this court is not allowing him to

 proceed with his § 2255 motion, this court either issue a

 certificate of appealability or revisit its earlier ruling

 declining to construe his § 2255 motion as a coram nobis

 petition.    The court denies both requests.

             A certificate of appealability is required for an

 appeal of this ruling.      Under 28 U.S.C. § 2253(c)(2), a

 certificate of appealability may issue “only if the applicant has

 made a substantial showing of the denial of a constitutional

 right.”   Turner has made no such showing.        The Supreme Court


                                      5
Case 1:16-cr-00207-SOM Document 138 Filed 07/16/20 Page 6 of 8   PageID #: 1529



 notes that such a showing is made if a petitioner shows that

 “reasonable jurists” would find this court’s assessment

 “debatable or wrong.”      Slack v. McDaniel, 529 U.S. 473, 484

 (2000).   Given how clear the statutory custody requirement is,

 this court does not deem Turner to have met his burden for a

 certificate of appealability.

            Turner himself recognizes that he is not without a

 remedy.   He may bring a coram nobis petition, which is designed

 as a way to seek relief long after a sentence has been fully

 served.   In fact, Turner has attempted to present a coram nobis

 petition to this court.      This court struck the petition because,

 among other things, it was longer than permitted by local court

 rules or any court order.      However, this court has invited Turner

 to file a new coram nobis petition complying with court rules.

 In the meantime, this court continues to decline Turner’s request

 that this court take on the task of converting his § 2255 papers

 into coram nobis papers.      In the first place, the § 2255 motion

 is longer than court rules allow.        This court did allow an

 oversized § 2255 memorandum, but has expressly declined to do

 that for the purposes of a coram nobis proceeding.          Moreover,

 this court continues to see no reason that it should do Turner’s

 work for him.    Although arguments raised in a coram nobis

 petition may overlap with arguments that might have been raised

 under § 2255, the two forms of relief are not identical, and the


                                      6
Case 1:16-cr-00207-SOM Document 138 Filed 07/16/20 Page 7 of 8   PageID #: 1530



 standards for relief differ.       If Turner seeks coram nobis relief,

 this court urges him to research the distinctions and to submit a

 brief recognizing them.

 III.        CONCLUSION

             The motion to dismiss the § 2255 petition is granted on

 the ground that Turner was not in custody when he filed the

 petition.    His request that the petition be construed as a coram

 nobis petition is denied without prejudice to his filing a

 separate document seeking coram nobis relief in Criminal No. 16-

 00207 and Civil No. 20-286.       His request for a certificate of

 appealability with respect to this dismissal of his § 2255

 petition is denied.

             The Clerk of Court is directed to enter judgment in

 Civil No. 20-239 for the United States and against Turner and to

 close that case.

             This order moots out the court’s earlier inquiry as to

 whether the parties wanted this court’s assistance in gathering

 materials from Turner’s former counsel.         The Government has

 declined assistance, and Turner, having not timely responded to

 the court’s inquiry, has just filed a formal motion regarding

 those materials that supersedes this court’s inquiry.

             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii,July 16, 2020.




                                      7
Case 1:16-cr-00207-SOM Document 138 Filed 07/16/20 Page 8 of 8           PageID #: 1531



                                         /s/ Susan Oki Mollway
                                         _____________________________
                                         Susan Oki Mollway
                                         Senior United States District Judge




 United States v. Clark, CRIM. NO. 16-00207 SOM; CV 20-00239-SOM-KJM ORDER GRANTING
 MOTION TO DISMISS AND DENYING REQUEST FOR CERTIFICATE OF APPEALABILITY




                                           8
